Citation Nr: 1604241	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right ear mastoidectomy, to include as secondary to service-connected left otitis media with mastoidectomy.

2.  Entitlement to a compensable disability rating for left otitis media with mastoidectomy.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1966.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Louis Missouri.

In April 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In February 2015, the Board reopened a claim for service connection for bilateral hearing loss with dizziness.  The Board remanded the hearing loss claim on the merits, along with the claims captioned on the title page, for further development.

In June 2015, the RO granted service connection for bilateral hearing loss and assigned a 90 percent rating from April 24, 2009.  Given this, the claim is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

As noted by the Board in February 2015, the issues of entitlement to service connection for headaches and entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for disorders of the right ear claimed as the result of February 2009 surgery at a VA medical facility were raised by the record in June 2009 letters, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a March 2015 letter, the Veteran stated he has received physical therapy for canalith repositioning in his ears, however, the name of the hospital where the repositioning occurred is illegible.  VBMS Entry March 26, 2015.  The name of the facility must be clarified, and the records must be requested.

Contrary to the Board's February 2015 remand directives, the RO did not associate with the record a copy of the June 2007 rating decision that denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss with dizziness.   Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Medical opinion development conduct in June and October 2015 is not adequately explained and not otherwise responsive to the question of direct and secondary  theories of entitlement. OF NOTE, THE AUTHOR OF THE OCTOBER 2015 ADDENDUM'S CITATION OF "STANDARD ENT TEXT" IS NOT SUSCEPTIBLE OF APPELLATE REVIEW. 

It is well established that VA adjudicators TO INCLUDE RO AND BVA PERSONNEL, BY LAW, ARE NOT QUALIFIED TO RENDER MEDICAL JUDGMENTS. A further addendum must be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)
 
With regard to the claim for a TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The VA examiner in June 2015 stated that the Veteran is not working and opined that his left ear disability impacted his ability to work in that it caused hearing loss and dizziness and caused him to miss greater than five weeks per year of missed work in the past.  Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).  The threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met as the Veteran has been awarded a combined rating of 90 percent effective from the April 2009 date of claim for a higher rating for his left ear disability.

The Veteran's service-connected left ear disability is rated under 38 C.F.R. § 4.87, Diagnostic Code 6200, which provides that any associated complications must be separately rated.  The June 2015 VA examination report documented complications of dizziness, scars, and a perforated tympanic membrane.  The Veteran contends his complications also include numbness of the face and a loss of hair in the ear.  On remand, the RO must provide any examinations needed and address any separate ratings warranted under 38 C.F.R. § 4.87, Diagnostic Code 6200.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claims on appeal that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* physical therapy records for canalith repositioning referenced by the Veteran in a March 2015 letter (VBMS Entry March 26, 2015)

Upload the records in separate electronic files to VBMS. 

3.  Associate with the record the June 2007 rating decision that denied the Veteran's application to reopen a claim for service connection for bilateral hearing loss with dizziness. 

4.  After all available records have been associated with the e-folder,  provide the Veteran's electronic claims file to the October 2015 examiner for an addendum opinion.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required.

The examiner must provide a complete explanation for the conclusions reached in October 2015.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5.  The RO must determine if any further factual development is required as to the claim for entitlement to a compensable disability rating for left otitis media with mastoidectomy. 

If appropriate, the RO must provide any examinations needed and address any separate ratings warranted under 38 C.F.R. § 4.87, Diagnostic Code 6200.  The June 2015 VA examination report documented complications of dizziness, scars, and a perforated tympanic membrane.  

Then, obtain a VA medical opinion BY AN INDIVIDUAL QUALIFIED TO OPINE AS TO THE OCCUPATIONAL IMPAIRMENT OF DISABILITIES to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, bilateral hearing loss (90 percent disabling); tinnitus (10 percent disabling); left otitis media with mastoidectomy (noncompnsable)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* June 2015 VA examination report indicating that the Veteran is not working and that his left ear disability impacted his ability to work in that it caused hearing loss and dizziness and caused him to miss greater than five weeks per year of missed work in the past.

* August 2009 VA examination report indicating that the Veteran's left ear disability affected his usual occupation and daily activities in that it affected his ability to ambulate and to hear, especially in crowds.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including, if warranted, any adjustments in the Veteran's service-connected rating for his left otitis media with mastoidectomy which must then be readjudicated.  

In this regard, the RO/AMC must consider that 38 C.F.R. § 4.87, Diagnostic Code 6200 provides that any related complications must be separately rated.  

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







